Citation Nr: 0306084	
Decision Date: 03/31/03    Archive Date: 04/08/03

DOCKET NO.  02-03 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lake City, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of the cost of 
private medical services at the Shands at Alachua Hospital in 
Gainesville, Florida, from April 6, 2000, to April 13, 2000.


REPRESENTATION

Appellant represented by:	John C. Fazio, Esq.


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


REMAND

The veteran had active duty from January 1954 to January 
1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 decision of the 
Department of Veterans Affairs Medical Center (VAMC) in Lake 
City, Florida.  The VAMC denied the veteran's request for 
payment of non-VA medical services.

In March 2002, the veteran's representative requested a 
hearing before a Board Member, to be held either at the 
Board's offices in Washington, D.C., or at the VA Regional 
Office (RO) in St. Petersburg, Florida, whichever could be 
held sooner.  In March 2003, the Board informed the veteran 
and his representative that if could not determine hearing 
dockets in advance of a hearing request, and asked that the 
veteran clarify the type of hearing he desired.  Later that 
month the veteran's representative clarified that he wanted a 
hearing before a Board Member at the St. Petersburg Regional 
Office (RO).  To ensure full compliance with due process 
requirements, the case is REMANDED to the regional office 
(RO) for the following development:

The VAMC should arrange through the RO, 
in accordance with applicable 
regulations, for the veteran to be 
afforded a hearing before a Veterans Law 
Judge (Board Member) at the RO.

Thereafter the case should be returned to the Board if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


